Mason, J.,
dissented, and delivered the following dissenting opinion:
I do not concur with the majority of the court in the opinion they have filed in this cause. My opinion is, the claim of the appellant, in neither of its aspects, ought to be recognised by a court of chancery.
The doctrine sustaining secret equities and agreements between husband and wife, and the disregard which has been shown to our registry laws, have been carried much too far already by courts of justice, and instead of going further in this departure from the earlier and more wholesome adjudications upon this subject, we should rather endeavor to retrace our steps, and return to what the laws were designed and supposed to be by those who originally enacted and interpreted them.
The principles contended for by the appellant, and sustained by a majority of the court in this case, are, in my judgment, highly injurious to the public interests, and in derogation of the rights of creditors, although I must confess they have been sanctioned by high judicial authority, beyond the limits of our State. But by those authorities I do not consider myself bound, as I would be by an express adjudication in our own State.
I think the decree of the circuit court ought to be affirmed.